In an action to recover damages for personal injuries based on medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated April 7, 1986, which denied the plaintiffs’ motion for a protective order and granted the respondents’ cross motion to compel the plaintiffs to respond to their demand for expert opinion pursuant to CPLR 3101 (d) (1), except to the extent of striking paragraph 1 of that demand.
Ordered that the order is reversed, on the law, with costs, the motion for a protective order is granted in its entirety, and the cross motion to compel the plaintiffs to respond to the demand pursuant to CPLR 3101 (d) (1) is denied (see, Cagatay v Caledonian Hosp., 133 AD2d 660). Niehoff, J. P., Mangano, Eiber and Harwood, JJ., concur.